Citation Nr: 1811313	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. Jurisdiction of the claim currently resides with the Fort Harrison, Montana VA RO. 

The Veteran testified at a video conference hearing before the Board in April 2015.

In October 2015, the Board remanded the claim for additional development.

The issue of entitlement to service connection for gastroesophageal reflux disease has been raised by the record.  See e.g., April 2013 VA disability benefits questionnaire; Veteran's April 2015 hearing transcript.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have irritable bowel syndrome, to include an undiagnosed illness manifested by abdominal pain or other bowel symptoms, due to his service.


CONCLUSION OF LAW

Irritable bowel syndrome, to include an undiagnosed illness manifested by abdominal pain or other bowel symptoms, is not shown in service, and is not related to service, to include service in the Southwest Asia Theater of Operations.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has irritable bowel syndrome due to his service.  During his hearing, held in April 2015, the Veteran testified that in April 1996 he was told that he was "positive for the Desert Storm symptoms."  He stated that these symptoms were not bowel symptoms, and that he was unable to locate that notice.  He indicated that he had bowel symptoms, heartburn, and GERD (gastroesophageal reflux disease) during service, however, he later stated that his diarrhea began "[a]fter I got out mostly I think."  In written testimony, he has asserted that he has experienced bowel symptoms since his deployment to the Persian Gulf.  See Veteran's notice of disagreement, received in August 2013.

Although additional evidence has been received since the most recent supplemental statement of the case, dated in November 2015, a prospective waiver of RO review, received that same month, is of record.  See 38 C.F.R. § 20.1304 (c) (2017); see also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  Accordingly, the Board will proceed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2017). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.

The Veteran's service treatment records show that in May 1991, he sought treatment for a three-day history of pain in his left lower rib cage area.  There was no diagnosis.  In August 1991, he sought treatment for a three-day history of abdominal pain in his LUQ (left upper quadrant).  He was treated for about two hours, noted to report feeling much better after an IV (intravenous solution), and discharged to full duty as "improved."  The diagnosis is illegible.  The Veteran's separation examination report, dated in August 1997, shows that his abdomen and viscera were clinically evaluated as normal.  In an associated report of medical history, the Veteran denied a history of stomach, liver or intestinal trouble.  A report of medical assessment, dated in August 1997, shows that the Veteran indicated that he had not suffered from any injury of illness while on active duty for which he had not sought medical treatment, that he was not currently taking any medications, that he did not currently have any conditions which limited his ability to work in his primary military specialty, that he did not have any other questions about his health, and that he did not intend to seek VA disability.  

As for the post-service medical evidence, VA progress notes show the following: the Veteran denied having bowel symptoms on a number of occasions.  See e.g., reports, dated in October 1998, April and August of 2012, April 2017.  In April 2012, the Veteran sought treatment for ETOH (alcohol) abuse, and reported that he had been a heavy drinker since separation from service.  A June 2014 report notes complaints of a three-day history of lower mid-quadrant abdominal pain; the Veteran denied experiencing any similar pain previously.  A November 2015 report notes treatment for a complaint of diarrhea, with use of Lomotil (Atropine).  The impression was possible irritable bowel syndrome.  The Veteran was noted to use Atropine in multiple reports, dated between 2015 and 2016.

A VA intestinal conditions disability benefits questionnaire (DBQ), dated in April 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran does not now have, nor has he ever been diagnosed with, an intestinal condition.  The Veteran's prolem list includes diagnoses of diabetes mellitus, type 2, GERD (gastroesophageal reflux disease), and hypertension.  He has not ever been told that he had irritable bowel syndrome by a medical provider.  He was under the mistaken impression that it is closely related to GERD.  There is no history of abdominal or GI (gastrointestinal) surgery, lower GI scope, or specialized imaging for a GI condition.  He has no known GI condition other than GERD.  He was in VA substance abuse treatment between July and August of 2012.  He was drinking heavily prior to this treatment.  The Veteran reported having acid reflux since the early 1990s, with use of medications that included omeprazole, which he currently takes daily.  He takes Metformin daily for diabetes mellitus, type 2.  He has occasional diarrhea (about twice a month) that started a long time ago (he could not recall when).  On examination, his abdominal area was essentially normal.  The examiner indicated that he had reviewed the Veteran's service treatment records, and that he was noted to have possible dehydration in August 1991.  The examiner concluded that there is no objective evidence of a chronic condition of gastrointestinal tract.  The Veteran reports recurring diarrhea for many years, but a review of his MRs (military records) does not support this.  No other symptoms are reported that the Veteran associates with IBS.  The Veteran was noted to have diarrhea in 2012, one day after quitting alcohol.  There is no evidence during military service of diarrhea, chronic or otherwise, or any other GI condition.  No such condition was reported or claimed upon separation from service.  He has continued to gain weight, so there is no indication of malnutrition or inadequate absorption.  There is no evidence of an undiagnosed illness, a diagnosable but medically-unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, related to the GI system.  No diagnosis is indicated or assigned.  He takes Metformin for diabetes mellitus, and Omeprazole daily for GERD, and both of these medications have fairly common SEs (secondary effects) of diarrhea.

The Board finds that the claim must be denied.  The service treatment records have been summarized.  The Veteran's treatment for rib and abdominal pain in May and August of 1991, respectively, did not result in a diagnosis of IBS.  There was no subsequent treatment for those symptoms during the Veteran's remaining service, a period of about six years.  IBS was not shown upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a). 

Furthermore, an essential component to entitlement to service connection is the current existence of the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, the April 2013 VA DBQ shows that the examiner determined that the Veteran does not have IBS, or any other relevant intestinal disability.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, although "possible" IBS was noted in a November 2015 VA progress note, this was equivocal in its terms, and a diagnosis of IBS was never subsequently confirmed, nor was the finding of "possible IBS" ever repeated.  As noted by the April 2013 VA examiner, the Veteran takes Metformin for diabetes mellitus, and Omeprazole daily for GERD, and both of these medications have fairly common secondary effects of diarrhea.  Accordingly, service connection for IBS is not warranted on a direct basis.  

The Veteran's service records show that his awards include the Kuwait Liberation Medal, and the Southwest Asia Service Medal with three bronze service stars, and that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, the Veteran is not shown to have an undiagnosed illness or a medically-unexplained chronic multisymptom illness, involving the claimed symptoms, nor is he shown to have IBS.  See e.g., April 2013 VA DBQ.  The Board therefore finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not applicable.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis.

The Board has also considered the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has asserted having IBS symptoms during service, he has been inconsistent in his testimony.  His service treatment records have been discussed, and show that bowel symptoms were not claimed or shown upon separation from service.  AZ v. Shinseki, 731 F.3d 1303   (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Therefore, such assertions are not credible.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, to the effect that the claimed disability was caused by the Veteran's service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination in association with the claim. 

In October 2015, the Board remanded this claim.  The Board directed that the Veteran's VA treatment reports dated since June 2014, to include treatment received at the Billings, Montana VA facility 6, be obtained, and this has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for irritable bowel syndrome is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


